       Case 1:19-cv-00373-AWI-SAB Document 106 Filed 09/15/20 Page 1 of 5



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                  )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                           TO COMPEL
                                                     )
14                                                   )   (ECF No. 100)
     CLARK, et.al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion to compel, filed July 31, 2020.
21                                                       I.
22                                          RELEVANT HISTORY
23          This action is proceeding against Defendants Gamboa, Peterson, Garza, Saucedo, Uhlik, and
24   Clark for violation of the First Amendment right to free exercise of religion.
25          On April 7, 2020, Defendants filed an answer to Plaintiff’s complaint. On April 8, 2020, the
26   Court issued the discovery and scheduling order.
27          As previously stated, on July 31, 2020, Plaintiff filed the instant motion to compel. Defendants
28   filed an opposition on August 24, 2020, and Plaintiff filed a reply on September 4, 2020.
                                                         1
       Case 1:19-cv-00373-AWI-SAB Document 106 Filed 09/15/20 Page 2 of 5



1
                                                        II.
2
                                              LEGAL STANDARD
3
            Plaintiff is proceeding pro se and he is a state prisoner challenging his conditions of
4
     confinement. As a result, the parties were relieved of some of the requirements which would
5
     otherwise apply, including initial disclosure and the need to meet and confer in good faith prior to
6
     involving the Court in a discovery dispute. Fed. R. Civ. P. 26(a)(1); Fed. R. Civ. P. 26(c); Fed. R. Civ.
7
     P. 37(a)(1); Local Rules 240, 251; ECF No. 84. Further, where otherwise discoverable information
8
     would pose a threat to the safety and security of the prison or infringe upon a protected privacy
9
     interest, a need may arise for the Court to balance interests in determining whether disclosure should
10
     occur. See Fed. R. Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) (privacy
11
     rights or interests implicit in broad purpose and language of Rule 26(c)); Burlington N. & Santa Fe
12
     Ry. Co. v. United States Dist. Court for the Dist. of Montana, 408 F.3d 1142, 1149 (9th Cir. 2005)
13
     (discussing assertion of privilege); Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995)
14
     (recognizing a constitutionally-based right of privacy that can be raised in discovery); see also Garcia
15
     v. Clark, No. 1:10-CV-00447-LJO-DLB PC, 2012 WL 1232315, at *6 n.5 (E.D. Cal. Apr. 12, 2012)
16
     (noting inmate’s entitlement to inspect discoverable information may be accommodated in ways which
17
     mitigate institutional safety concerns); Robinson v. Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012
18
     WL 912746, at *2-3 (E.D. Cal. Mar. 16, 2012) (issuing protective order regarding documents
19
     containing information which implicated the safety and security of the prison); Orr v. Hernandez, No.
20
     CV-08-0472-JLQ, 2012 WL 761355, at *1-2 (E.D. Cal. Mar. 7, 2012) (addressing requests for
21
     protective order and for redaction of information asserted to risk jeopardizing safety and security of
22
     inmates or the institution if released); Womack v. Virga, No. CIV S-11-1030 MCE EFB P, 2011 WL
23
     6703958, at *5-6 (E.D. Cal. Dec. 21, 2011) (requiring defendants to submit withheld documents for in
24
     camera review or move for a protective order).
25
            However, this is a civil action to which the Federal Rules of Civil Procedure apply. The
26
     discovery process is subject to the overriding limitation of good faith, and callous disregard of
27
     discovery responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp. Co., 669 F.2d
28

                                                         2
       Case 1:19-cv-00373-AWI-SAB Document 106 Filed 09/15/20 Page 3 of 5



1
     1242, 1246 (9th Cir. 1981) (quotation marks and citation omitted). “Parties may obtain discovery
2
     regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional to
3
     the needs of the case, considering the importance of the issues at stake in the action, the amount in
4
     controversy, the parties’ relative access to relevant information, the parties’ resources, the importance
5
     of the discovery in resolving the issues, and whether the burden or expense of the proposed discovery
6
     outweighs its likely benefit.” Fed R. Civ. P. 26(b)(1).
7
             Generally, if the responding party objects to a discovery request, the party moving to compel
8
     bears the burden of demonstrating why the objections are not justified. Grabek v. Dickinson, No. CIV
9
     S-10-2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Womack, 2011 WL 6703958, at
10
     *3; Mitchell v. Felker, No. CV 08-119RAJ, 2010 WL 3835765, at *2 (E.D. Cal. Sep. 29, 2010); Ellis
11
     v. Cambra, No. 1:02-cv-05646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).
12
     This requires the moving party to inform the Court which discovery requests are the subject of the
13
     motion to compel, and, for each disputed response, why the information sought is relevant and why
14
     the responding party’s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack,
15
     2011 WL 6703958, at *3; Mitchell, 2010 WL 3835765, at *2; Ellis, 2008 WL 860523, at *4.
16
     However, the Court is vested with broad discretion to manage discovery and notwithstanding these
17
     procedures, Plaintiff is entitled to leniency as a pro se litigant; therefore, to the extent possible, the
18
     Court endeavors to resolve his motion to compel on its merits. Hunt v. County of Orange, 672 F.3d
19
     606, 616 (9th Cir. 2012); Surfvivor Media, Inc. v. Survivor Productions, 406 F.3d 625, 635 (9th Cir.
20
     2005); Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).
21
                                                          III.
22
                                                  DISCUSSION
23           Plaintiff moves to compel further responses to all of his interrogatory responses by Defendants
24   Uhlik and Clark.
25           Defendants oppose Plaintiff’s motion and argue that Plaintiff has not provided adequate notice
26   to Defendants of the basis of his motion.
27           In reply, Plaintiff argues that he is entitled to information regarding the preparation of the
28   meals from outside sources.
                                                           3
           Case 1:19-cv-00373-AWI-SAB Document 106 Filed 09/15/20 Page 4 of 5



1              Plaintiff has not individually addressed any particular discovery request, nor demonstrate that

2    any specific response thereto is deficient. Rather, Plaintiff contends that defense counsel opted “to

3    enter into subterfuge” and that because the prison purchases precooked kosher meals, “The door has

4    been opened by such claim and I should be granted leave to walk through and whipe (sic) my foot on

5    the welcome mat that counsel has placed before me. All information related to the kosher meals and

6    their pass through commerce up until they arrive at my cell door for me to consume is probative.”

7    (Mot. at 3, ECF No. 100.) However, in seeking to compel further responses, Plaintiff must put

8    Defendants on notice as to the alleged deficiencies of each of their responses. Here, based on the

9    attachments to Plaintiff’s reply, Defendants provided timely responses to Plaintiff’s interrogatories,

10   and answered in good faith and to the best of their ability where appropriate, and make particularized

11   objections based on improper, irrelevant or overbroad interrogatories. Plaintiff’s vague assertion that

12   he is entitled to information in regarding the preparation of the meals from outside contractors is not

13   sufficient to support the motion to compel. Consequently, Plaintiff’s motion to compel must be

14   denied.

15             Plaintiff is advised that any future motion to compel must individually analyze each discovery

16   request and response and set forth arguments to explain how Defendants’ objections to each request

17   are improper. Plaintiff’s motion to compel must notify Defendants how each response is deficient.

18   Specifically, the motion to compel must: 1) set forth each disputed request exactly as Plaintiff phrased

19   it in his original request, 2) set forth Defendants’ response exactly as Defendants phrased it in their

20   original response, and 3) address each objection made by Defendants and explain how each objection

21   is deficient or improper. Plaintiff may not simply file a motion to compel that identifies the discovery

22   requests in dispute and then provide only vague and general conclusions regarding the alleged

23   inadequacy of Defendants’ responses. As the moving party, Plaintiff bears the burden of informing

24   ///

25   ///

26   ///

27   ///

28

                                                           4
       Case 1:19-cv-00373-AWI-SAB Document 106 Filed 09/15/20 Page 5 of 5



1    the court which discovery requests are the subject of his motion to compel and, for each disputed

2    response, why Defendants’ objection is not justified. Plaintiff may not simply assert that he wants an

3    order compelling responses. Accordingly, Plaintiff’s motion to compel must be denied.

4
5    IT IS SO ORDERED.

6    Dated:    September 15, 2020
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        5
